DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
2.	Applicant’s arguments, see ‘Claim Objection’ in Remarks, filed 16 August 2021, with respect to the objection to claims 1-6 have been fully considered and are persuasive.  The objection to claims 1-6 has been withdrawn.

3.	Applicant’s arguments, see ‘Double Patenting’ in Remarks, filed 16 August 2021, with respect to the rejections of claims 1-17 on the grounds of non-statutory double patenting have been fully considered and are persuasive.  The Terminal Disclaimers filed 16 August 2021 have been approved, which overcomes the rejections of claims 1-17 on the grounds of non-statutory double patenting.  Therefore, the rejections of claims 1-17 on the grounds of non-statutory double patenting have been withdrawn.

Allowable Subject Matter
4.	Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments to claims 1-6 overcome the objections set forth in the Office Action of 17 May 2021.  The Terminal Disclaimers filed 16 August 2021, and approved 17 August 2021, overcome the non-statutory double patenting rejections of claims 1-17.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES A THOMPSON/Primary Examiner, Art Unit 2616